Title: From George Washington to Jean-Baptiste de Gouvion, 2 September 1781
From: Washington, George
To: Gouvion, Jean-Baptiste de


                  
                     Sir,
                       2 September 1781
                  
                  You will proceed with all convenient dispatch to the Camp of the Marqs de la Fayette in Virginia, and receive further orders from Genl Duportail or the Marquis.
                  You will let your rout be by Christiana bridge—the head of Elk—the lower ferry on Susquehanna—Baltimore—Elk ridge landing—Bladensburg—& George Town—From George Town you will go by the best waggon Road to Fredericksburg by Falmouth avoiding the Ferries of Occoquon & Rappahannock Rivers.  And from thence you will take the Road which leads most directly to the above Camp.  From Baltimore—George Town—Fredericksburg—and the Virginia Camp you will report the State & condition of the intermediate Roads.  and the measures proper to repair them—& if you could excite the Inhabitants as you passed along to set about this necessary business it would facilitate the movement of our waggons &ca which must go by land greatly—I am perswaded, that it is unnecessary to add any thing, by way of prompting you to the preparation of fascines and other matters which can accelerate our operations & prevent the waste of a single moment.  Given under my hand at Philadelphia this 2d Day of Sepr 1781.
                  
                     Go: Washington
                  
               